DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 7-8, 12, and 21. are allowed under this Office action.

Allowable Subject Matter
The objected dependent claims 9, 14, and 19 have been canceled and their limitations are included in the independent claims. Claims 1, 7-8, 12, and 21, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7-8, 12, and 21, were carefully reviewed and a search with regards to independent claims 1, 7-8, and 21 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1, 7-8, 12, and 21, specifically independent claims 1, 7-8, and 21,  the prior art searched was found to neither anticipate nor suggest an imaging apparatus comprising: a camera configured to generate a captured image; and a controller configured to superimpose a calibration object movable by translation or rotation in the captured image, and, in a case where a plurality of indexes located at positions determined with respect to a moveable body having the camera mounted therein are subjected to imaging, move the calibration object so that a first corresponding portion of the calibration object superimposed on the captured image coincides with an image of a first index of the plurality of indexes included in the captured image, and perform distortion correction on an area in the captured image determined based on a position of the image of the first index and a position of an image of a second index other than the first index in the captured image and a position at which the calibration object is superimposed on the captured image so that the image of the second index coincides with a second corresponding portion of the calibration object, wherein the distortion correction involves moving an output area in the captured image by rotation based on the second corresponding portion of the calibration object and the image of the second index and moving the calibration object by rotation about the first corresponding portion so that the calibration object is at a specific position with respect to the output area.
The most relevant arts searched, Maekawa, etc. (US 20130215280 A1), modified by Nakamura, etc. (US 20100082281 A1), teach that an imaging apparatus comprising: a camera configured to generate a captured image; and a controller configured to superimpose a calibration object movable by translation or rotation in the captured image, and in a case where a plurality of indexes located at positions determined with respect to a moveable body having the camera mounted therein are subjected to imaging, move the calibration object so that a first corresponding portion of the calibration object superimposed on the captured image coincides with an image of a first index of the plurality of indexes included in the captured image, and perform distortion correction on an area in the captured image determined based on a position of the image of the first index and a position of an image of a second index other than the first index in the captured image and a position at which the calibration object is superimposed on the captured image so that the image of the second index coincides with a second corresponding portion of the calibration object. However, Maekawa, modified by Nakamura, does not teaches every claimed limitation, especially the claimed limitation of "wherein the distortion correction involves moving an output area in the captured image by rotation based on the second corresponding portion of the calibration object and the image of the second index and moving the calibration object by rotation about the first corresponding portion so that the calibration object is at a specific position with respect to the output area” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612